Guebry, J.
The defendant was tried under an indictment charging him with the larceny of an automobile. The prosecutrix testified that about 1:30 or 2:00 o’clock in the morning some one knocked on her door and informed her that some one was pushing her car down the street. It had been sitting immediately in front of her house. She ran out and down the street, saw her automobile jammed into the rear of another automobile, and saw the defendant climb out of the front seat from under the steering wheel. Another witness testified that he did not see the defendant get out of the automobile, but that when he arrived at the scene the defendant was standing near the ear, very drunk. This witness further testified that the defendant struck him, and they (he and the defendant) engaged in a fight; that defendant attempted to run but was prevented by the witness from doing so. The police were called and defendant arrested.. He was tried in recorder’s court and stated there that he got in the car by mistake; that he was drunk. The defendant’s statement and the testimony of other witnesses in his behalf would have authorized his acquittal. The jury accepted the testimony of the witnesses produced by the State as the truth of the transaction, which was their unquestioned right. The evidence is sufficient to support the verdict, and no error of law being shown the trial judge did not err in overruling the motion for new trial.

Judgment affirmed.


Broyles, G. J., and MacIntyre, J., concur.